Rao, Chief Judge:
Counsel for the respective parties have submitted these cases for decision on a stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States as follows:
1. That the merchandise marked “A” and initialed JH (Import Specialist’s Initials) by Import Specialist James E. Hyde (Import Specialist’s Name) on the invoices covered by the protests enumerated *264on Schedule “A” attached hereto and made a part hereof was assessed with duty at the rates of 35% ad val. or 50% ad val. under Par. 318 of the Tariff Act of 1930, as modified, plus additional duties under Par. 305 of said Act and is claimed dutiable at the rate of 12% or 11%% ad val. under Par. 372 of the Tariff Act of 1930, as modified, dependent upon the date of entry.
2- That the merchandise in issue consists of wire screens, the same in all material respects as those involved in the case of F. W. Myers & Co., Inc. v. United States, C.D. 3083, wherein such screens were held dutiable as parts of machines under Par. 372 of the Tariff Act of 1930, as modified, at the rate of 12% or 11%% ad val., dependent upon the date of entry.
IT IS FURTHER STIPULATED AND AGREED that the record in C.D. 3083 be incorporated in these cases, and that the protests enumerated on Schedule “A” attached hereto and made a part hereof be submitted on this stipulation, said protests being limited to the merchandise marked “A” as aforesaid.
In view of this stipulation and on the authority of the decision cited, we hold that the merchandise represented by the items marked with the letter “A” and with the initials of the import specialist on the invoices accompanying the entries covered by the protests enumerated on schedule A, attached hereto and made a part hereof, is properly dutiable under paragraph 372 of the Tariff Act of 1930, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, 91 Treas. Dec. 150, T.D. 54108, as parts of machines, not specially provided for, at 12 percent or 11% percent ad valorem, dependent upon the date of entry.
To that extent the protests are sustained. As to all other claims, they are overruled. Judgment will be entered accordingly.